Citation Nr: 1144382	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March to September of 1958, from May 1964 to May 1967, and from November 1990 to February 1991.  He also served in the Georgia National Guard until April 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision found that new and material evidence had not been received to reopen a previously denied claim for service connection for a back disorder.  In an August 2002 decision, the Board reopened the claim.  Additional development of the reopened claim was deemed necessary, and the Board remanded this case in November 2003, June 2006, October 2009, and May 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  In October 2011, the Veteran and his spouse provided testimony before the undersigned at a hearing in Washington, D.C.; a transcript of that hearing is of record.  


FINDING OF FACT

A chronic back disability did not begin in service and is not shown by competent evidence to be causally related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine, claimed as a back disorder, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)). The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants. 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that complete notice was not provided until after the initial unfavorable RO decision in January 1999.  Since the VCAA was not enacted until November 2000, furnishing the veteran with VCAA notice prior to the initial adjudication of the claim in 1999 was clearly an impossibility.  Indeed, VA's General Counsel  has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7-2004. 

Notice was sent by letters dated in April 2004, December 2004, and June 2006, and the claim was readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of his back disability.  He has provided testimony before the undersigned Veterans Law Judge.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The only service treatment records from the first period of service are reports of medical history completed by the Veteran in January 1958 and September 1958, neither of which note any back complaints.  In October 1966, during his second period of service, the Veteran incurred a back injury while lifting a heavy footlocker.  At that time, he said he had had intermittent low back pain since about four years prior, which would date the onset of pain around 1962, between the first (1958) and second (1964-67) service periods.  The Veteran was discharged from care in November 1966, a month after the injury, and was diagnosed then with acute lumbosacral strain.  The April 1967 separation medical examination report reflects a diagnosis of herniated nucleus pulposus L-5, asymptomatic following conservative therapy. 

Post service, the Veteran had civilian job injuries in 1986 and in 1993.  According to a February 1993 private treatment report, the 1986 accident caused the Veteran to miss work for six months.  He reported during a December 1994 VA examination that he had missed work for three months after the 1993 injury (lifting boxes while working for Frito Lay ).  In 1993, a private physician diagnosed him with L4-5 and L5-S1 degenerative disc disease based on magnetic resonance imaging (MRI) test results.  In October 2003 the Veteran reported that he had experienced more severe back pain since picking up and operating a chainsaw five weeks earlier.

A VA examination was conducted in February 2003.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported initial experiencing back pain in 1966 that resolved after physical therapy.  He stated that following the period of service that ended in 1967 he had back symptoms intermittently ("approximately every three to five years").  The Veteran reported that his current back pain was first noted in the late 1990s and had become worse over the past few years.  The examiner noted that an August 2000 (actually August 2001) X-ray report had shown high grade spondylolisthesis at L5-S1, while current X-rays showed almost no spondylolisthesis.  The examiner stated that the Veteran currently had degenerative joint disease of the lower lumbar spine, but no significant spondylolisthesis.  The rest of his spine looked quite normal for a person of the Veteran's age.  "It would seem that the episodes of herniated nucleus pulposus as described in the patient's service record were recurrent episodes of low back pain that resolved fairly promptly.  This would be no different from what one would expect relative to an active working person would have.  The diagnosis of 'herniated nucleus pulposus' that was described in his service career is hard to confirm because no magnetic resonance imaging was done (they were not available at that time), and no special tests were done.  Following discharge, the patient developed continued low back pain and now apparently has an element of spinal stenosis.  This is a normal process of aging.  Based on this information, it would appear to be at least as likely as not that the etiology of any degenerative disc disease at lumbar 5 is not related to the Veteran's service-connected symptoms."  

In May 2007, an addendum report from the February 2003 VA examiner was obtained in order to clarify the wording of his opinion.  After again reviewing the claims folder, the examiner reiterated that the amount of arthritis the Veteran suffered from many years after the inservice back injury was consistent with the normal spinal aging process.  "At this time, there is no change in my opinion, namely that it is less likely than not that the current low back condition is related to his service-connected injury that occurred in 1996 [sic]."

In a July 2009 statement, J. Rodney Blanton, M.D., noted that he had treated the Veteran for over 20 years for episodes of back pain radiating down his legs.  "Historically, his first episode occurred in 1966.  At that time he was in the Army.  He injured his back lifting and was hospitalized for a total of 33 days.  In my opinion his back problem is disabling and first occurred working on an Army assignment."

In a March 2010 lay statement, a service friend of the Veteran attested to recalling that the Veteran had a back injury during service; he also described the Veteran as honest and trustworthy.

In a February 2011 statement, Tina A. Thompson, M.D., reported that the Veteran was her patient and had a history of lumbar region pain.  "This pain originally began after a back injury in which he was hospitalized for 33 days in October of 1966.  He developed this back injury while in the army due to lifting....[The Veteran]'s past medical history was reviewed.  The review confirms that he was injured and has suffered back pain since his time in the military."

After carefully reviewing the relevant evidence, the Board concludes that service connection for a back disorder, currently diagnosed as degenerative disc disease, is not warranted.  Although the evidence establishes that the Veteran injured his back in service, the record reflects that this injury apparently resolved with hospitalization and physical therapy.  At his separation from this period of service in May 1967, herniated nucleus pulposus was noted as asymptomatic following conservative therapy.  Therefore, the evidence does not establish that a chronic back disability began during service.  

Furthermore, the evidence indicates that the Veteran first sought treatment for back pain after incurring one or more post-service injuries.  The record indicates that the Veteran has reported suffering significant back injuries in 1986 and 1993 from which he missed significant amounts of time from work.  

The Board acknowledges that the Veteran has reported that his pain began in service and continued intermittently since that time.  It is significant, however, that he did not attribute his back pain to an in-service injury until after the initiation of the initial service connection claim.  It appears from the claims file that the first time the Veteran claimed to have back pain that had begun in service was on the VA examination in December 1994.  When seeking treatment for back pain from a private physician in February 1993, he referred only to work injuries in 1993 and 1986 and not to ongoing back problems since service.  Under these circumstances, the Board finds that his statements do not constitute credible evidence of continuous symptoms of back pain since service.  

There are conflicting medical opinions of record.  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board finds that the medical opinions by Drs. Blanton and Thompson are of limited probative value, as they are based entirely on the Veteran's self-reported and unsubstantiated account of continued back problems since service, and do not acknowledge the fact of significant postservice back injuries in 1986 and 1993.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

The Board finds that the February 2003 VA examination report, and May 2007 addendum report, finding that the Veteran's current back disability was not incurred in service are more probative than the private physician's opinions.  Because the VA examiner offered a sound rationale in support of the conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran's current back disability was incurred in service, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Specifically, the examiner discussed the inservice findings at the time of the 1966 injury; the state of diagnostic testing during the period of the Veteran's service in the 1960s; the 2001 and 2003 X-ray findings; and the nature of the current findings in the context of the Veteran's age and work experience.  Given the above, the Board gives more evidentiary weight to the medical opinion provided by the VA examiner who, after a review of the record on appeal and a discussion of the service treatment records, opined that that the Veteran's current back disability was not incurred in service.

In summary, the evidence does not establish that the Veteran's current back disability is caused by his active service.  

Finally, the Veteran contends that his service connected PTSD has aggravated his low back disorder.  He has not provided any medical evidence directly addressing his own case, rather he has submitted an internet article addressing the effect of PTSD on physical health.  In the absence of any medical evidence directly related to his specific case, the weight of the evidence is against a finding of secondary service connection.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against the claim for service connection for a back disability, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the lumbar spine, claimed as a back disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


